Dear Chief Adams:
In correspondence to this office you advise that you are a member of the local fire district board and you are also employed by the board as fire chief. Please note that the Dual Officeholding and Dual Employment Laws R.S. 42:61, et seq., prohibit this arrangement. The incompatibility provisions of R.S. 42:64(A)(4)(5)  (6) apply and state:
    A. In addition to the prohibitions otherwise provided in this Part, no other offices or employments shall be held by the same person in combination if any of the following conditions are found to pertain and these prohibitions shall exist whether or not the person affected by the prohibitions exercises power in conjunction with other officers.
* * * * * *
    (4) The incumbent of one office, whether or not in conjunction with fellow officers, or employment is required by law to execute orders and follow directions given by the incumbent of the other office or employment.
    (5) One office, whether or not in conjunction with fellow officers, or employment is charged with auditing the accounts of or approving the budget of the other prositions.
    (6) Funds received by one office or employment are deposited with or turned over to the other office or position.
You may not legally serve as a member of the fire district board which employs you. Neither may the captain of the fire district serve as a member of the fire district board, as the same reasoning is applicable to him. Additionally, there may be violations of the Ethics laws. We have forwarded your request to the Louisiana State Board of Ethics, 2415 Quail Drive, 3rd Floor, Baton Rouge, LA 70808 for review.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams